                                                                 Case 2:20-bk-21022-BR   Doc 303 Filed 04/13/21 Entered 04/13/21 13:10:49      Desc
                                                                                          Main Document     Page 1 of 4



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      NOTICE OF HEARING ON MOTION TO
                                                                  14                                            DESIGNATE CHRIS KAMON TO
                                                                                                                APPEAR OR ACT ON BEHALF OF THE
                                                                  15                                            DEBTOR AND COMPEL ATTENDANCE
                                                                                                                AT THE § 341(a) MEETING OF
                                                                  16                                            CREDITORS PURSUANT TO FEDERAL
                                                                                                                RULE OF BANKRUPTCY PROCEDURE
                                                                  17                                            9001(5)

                                                                  18                                             [Hearing Requested Pursuant to Local
                                                                                                                 Bankruptcy Rule 9013-1(o)(4)]
                                                                  19
                                                                                                                 Date:    April 27, 2021
                                                                  20                                             Time:    10:00 a.m.
                                                                                                                 Ctrm.:   1668 via ZoomGov
                                                                  21                                                      255 E. Temple Street
                                                                                                                          Los Angeles, CA 90012
                                                                  22
                                                                                                                 Web Address:   https://cacb.zoomgov.com
                                                                  23                                             Meeting ID:    161 282 3731
                                                                                                                 Password:      123456
                                                                  24                                             Telephone:     (669) 254-5252 (San Jose)
                                                                                                                                (646) 828-7666 (New York)
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2863135.1                                 1                                 NOTICE
                                                                 Case 2:20-bk-21022-BR     Doc 303 Filed 04/13/21 Entered 04/13/21 13:10:49            Desc
                                                                                            Main Document     Page 2 of 4



                                                                   1 TO ALL INTERESTED PARTIES:

                                                                   2           PLEASE TAKE NOTICE that pursuant to Local Bankruptcy Rule 9013-1(o)(4), the

                                                                   3 Motion to Designate Chris Kamon to Appear or Act on Behalf of the Debtor and Compel

                                                                   4 Attendance at the § 341(a) Meeting of Creditors Pursuant to Federal Rule of Bankruptcy

                                                                   5 Procedure 9001(5) [Docket No. 269] (the "Motion") filed and served on March 18, 2021

                                                                   6 by Elissa D. Miller, the chapter 7 trustee for the bankruptcy estate of Girardi Keese, has

                                                                   7 been set for hearing on April 27, 2021 at 10:00 a.m.

                                                                   8           PLEASE TAKE FURTHER NOTICE that the hearing on the Motion shall be

                                                                   9 conducted via videoconference on Zoom for Government. Participants in the hearing will

                                                                  10 be connected with Courtroom 1668 via Zoom for Government but will not be physically

                                                                  11 present in the Courtroom. The information to appear via videoconference is set forth
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 below:
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13
                                                                                    Web Address: https://cacb.zoomgov.com
                                                                  14
                                                                                    Meeting ID: 161 282 3731
                                                                  15
                                                                                    Password:    123456
                                                                  16
                                                                                    Telephone:   (669) 254-5252 (San Jose) and (646) 828-7666 (New York)
                                                                  17

                                                                  18 DATED: April 13, 2021                   SMILEY WANG-EKVALL, LLP

                                                                  19

                                                                  20
                                                                                                             By:          /s/ Timothy W. Evanston
                                                                  21                                               TIMOTHY W. EVANSTON
                                                                                                                   Attorneys for Elissa D. Miller, Chapter 7
                                                                  22                                               Trustee
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2863135.1                                    2                                      NOTICE
        Case 2:20-bk-21022-BR                     Doc 303 Filed 04/13/21 Entered 04/13/21 13:10:49                                      Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled (specify): Notice of Hearing on Motion to Designate Chris
Kamon to Appear or Act on Behalf of the Debtor and Compel Attendance at the §341(a) Meeting of Creditors
Pursuant to Federal Rule of Bankruptcy Procedure 9001(5) will be served or was served (a) on the judge in chambers
in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
4/13/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 4/13/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

   The Honorable Barry Russell                  Richard Steingard                        Jonathan Golden                     Christopher Kamon
   U.S. Bankruptcy Court                        800 Wilshire Boulevard                   301 East Colorado                   4030 Admirable Dr.
   Roybal Federal Building                      Suite 1050                               Blvd., Suite 301                    Rancho Palos Verdes
   255 E. Temple Street,                        Los Angeles, California                  Pasadena, California                CA, 90275-6030
   Suite 1660                                   90017                                    91101
   Los Angeles, CA 90012

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 4/13/2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Email:
Richard Steingard: rsteingard@SteingardLaw.com
Jonathan Golden: goldenlaw@sbcglobal.net



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 4/13/2021                    Lynnette Garrett                                                  /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 2:20-bk-21022-BR                    Doc 303 Filed 04/13/21 Entered 04/13/21 13:10:49                                      Desc
                                                   Main Document     Page 4 of 4
  TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Rafey Balabanian , docket@edelson.com
       Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
       William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
       Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
          Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
       Sandor Theodore Boxer tedb@tedboxer.com
       Richard D Buckley richard.buckley@arentfox.com
       Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
          4166@ecf.pacerpro.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
       Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Richard W Esterkin richard.esterkin@morganlewis.com
       Timothy W Evanston tevanston@swelawfirm.com,
          gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Jeremy Faith Jeremy@MarguliesFaithlaw.com,
          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
       James J Finsten , jimfinsten@hotmail.com
       Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
       Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
       Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
       Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
       Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
       Razmig Izakelian razmigizakelian@quinnemanuel.com
       Lewis R Landau Lew@Landaunet.com
       Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
       Craig G Margulies Craig@MarguliesFaithlaw.com,
          Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
       Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
       Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
       Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
       Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
       Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
       Scott H Olson solson@vedderprice.com, scott-olson-
          2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
       Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
       Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
       Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
       Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
       William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
       Kenneth John Shaffer johnshaffer@quinnemanuel.com
       Richard M Steingard , awong@steingardlaw.com
       Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Eric D Winston ericwinston@quinnemanuel.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
       Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
